Appellant was convicted of the offense of violating the prohibition laws by having whisky in his possession.
The evidence was sufficient to support the verdict returned. The statement made by counsel for appellant in brief on this appeal that the trial was had in the court below during the absence of said counsel cannot avail here, even though true, for a number of reasons, but specifically because nothing in the record bears out the said statement, and it is only to the record we are authorized to look.
We find nowhere any prejudicial error, and the judgment is affirmed.
Affirmed.